UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-53269 GREENCHEK TECHNOLOGY INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 101 California Street, Suite 2450 San Francisco, CA 94111 (Address of principal executive offices, including zip code.) (407) 792-3332 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days.YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Non-accelerated Filer o Accelerated Filer o Smaller Reporting Company x Large Accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 118,363,000 as of January 18, 2011. TABLE OF CONTENTS Page PART I Item 1.Financial Statements 1-23 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II Item 1. Legal Proceedings 30 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Removed and Reserved 31 Item 5. Other Information 32 Item 6. Exhibits 32 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS GreenChek Technology Inc. (A Development Stage Company) Balance Sheets (Expressed in US Dollars) November 30, 2010 February, 282010 (Unaudited) ASSETS Current Assets Cash $ $ Inventory (Note 3) Prepaid expenses and other current assets Total current assets License agreement costs, net of accumulated amortization and allowance for impairment (Note 4) — — Equipment, net (Note 5) Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable and accrued liabilities $ $ Notes and loans payable - current portion (Note 6) Deferred revenue — Due to related parties (Note 7) Derivative liability — Amount due to licensor of license agreement (Note 8) Total Current Liabilities Notes and loans payable - non-current portion (Note 6) — Total liabilities Stockholders' Deficiency Preferred Stock, $0.00001 par value; authorized 100,000,000 shares, 10,000 shares issued and outstanding — (February 28, 2010 - no shares) Common Stock, $0.00001 par value; authorized 200,000,000 shares, issued 82,563,000 and 88,631,333 shares, respectively Additional paid-in capital Treasury Stock, 35,000,000 shares held at February 28, 2010 — (100,000 ) Deficit accumulated during the development stage (5,302,802 ) (4,371,082 ) Total Stockholders' Deficiency (3,072,970 ) (2,977,818 ) Total Liabilities and Stockholders' Deficiency $ $ See notes to financial statements. 1 GreenChek Technology Inc. (A Development Stage Company) Statements of Operations (Expressed in US Dollars) (Unaudited) For the three month period ended November 30, 2010 For the three month period ended November 30, 2009 For the nine month period ended November 30, 2010 For the nine month period ended November 30, 2009 Period from September 12, 2006 (Date of Inception) To November 30, 2010 (As reclassified) (As reclassified) Sales $ — $ - $5,067 $ - $5,067 Cost of sales — — — Gross profit (loss) — — ) — ) Costs and expenses General and administrative expenses Consulting fees and services — Research and development — Amortization of license agreement costs — Provision for impairment of license agreement costs — Total costs and expenses Loss From Operations ) Other Income (Expense) Imputed interest expense on amount due licensor of license agreement — — — ) ) Interest expense on notes and loans payable ) Loss on writeoff of unamortized debt discount on settlement of debt ) — ) — ) Loss on conversion of notes payable arising from more favorable conversion price granted to noteholder ) — ) — ) Interest expense in connection with amendment to License Agreement (Note 4) — — — ) ) Debt financing fees — — — ) ) Reduction in amount due licensor of license agreement pursuant to amendment (Note 4) — Loss on change in fair value of derivative liability (Note 6) Total Other Expenses ) Net Loss From Continuing Operations ) Discontinued operations — ) Net Loss $ ) $ (90,389 $(931,720 ) $ (1,330,689 $(5,302,802 ) Net loss per share - basic and diluted Continuing Operations $ ) $ (0.00 $(0.01 ) $ (0.04 $(0.07 ) Discontinued Operations — ) Total $ ) $ (0.00 $(0.01 ) $ (0.04 $(0.07 ) Weighted Average Shares Outstanding Basic and Diluted See notes to financial statements. 2 GreenChek Technology Inc. (A Development Stage Company) Statements of Stockholders' Equity (Deficiency) For the Period September 12, 2006 (Inception) to November 30, 2010 (Expressed in US Dollars) (Unaudited) Series A Preferred Stock Common Stock, $0.00001 par value Additional Paid-in Treasury Stock Deficit Accumulated During the Development Total Stockholders' Equity Shares Amount Shares Amount Capital Shares Amount Stage (Deficiency) Common shares sold for cash at $0.00014 per share - $
